Citation Nr: 9921043	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-08 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to 
December 15, 1996 for right knee degenerative joint disease 
status post medial meniscectomy.

2.  Entitlement to an increased rating for post-operative right 
total knee arthroplasty, evaluated as 30 percent disabling, 
effective February 1, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1947 to January 
1955.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
evaluation for the veteran's right knee disability.

This matter was remanded by the Board on two occasions.  In 
December 1997, the Board requested further development, to 
include a VA examination to address the current severity of the 
veteran's right knee disability.  A VA examination was conducted 
in April 1998.  Again, the Board remanded this issue in March 
1999 for further corrective action in light of Stegall v. West, 
11 Vet. App. 268, 271 (1998).  At that time, the Board requested 
that the RO schedule a VA orthopedics examination to determine 
the current severity of the veteran's right knee disability and, 
in particular, address functional loss due to pain.  

Further, the Board notes that the evaluation assigned to the 
veteran's right knee disability was increased to 100 percent for 
temporary hospitalization as indicated in a rating decision dated 
in January 1997.  This evaluation, pursuant to the provisions of 
38 C.F.R. § 4.30 (1998) was effective from December 15, 1996, 
through January 31, 1997.  Thereafter, a 100 percent evaluation 
was assigned for one year under Diagnostic Code 5055 (1998).  
Also, in that same rating action, the RO assigned a 30 percent 
schedular evaluation for the veteran's right total knee 
arthroplasty, effective from February 1, 1998.  

During the most recent VA examination in April 1999, the examiner 
noted that the veteran was currently unemployable and that he 
would not be able to perform the usual duties required for any 
type of civil occupation.  It is unclear from the record whether 
the veteran intended to pursue a claim for a total disability 
based on individual unemployability.  Additionally, it does not 
appear from the evidence that the RO has considered the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) for the issue on appeal.  The record before 
the Board does contain evidence of "exceptional or unusual" 
circumstances that might preclude the use of the regular rating 
schedule.  Thus, the Board refers these matters to the RO for 
further development.  


FINDINGS OF FACT

1. Prior to December 15, 1996, the veteran's post-operative 
medial meniscectomy was manifested by a slight loss in range 
of motion, slight laxity, and degenerative arthritis.

2. The veteran underwent a right knee arthroplasty in December 
1996.

3. The veteran's right knee disability is manifested by post-
traumatic arthritis and residual contracture flexion of 
15 degrees.  There is no clinical evidence of severe painful 
motion or weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for post-operative medial meniscectomy with right knee 
degenerative joint disease prior to December 15, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003-5010-5257-5260-5261 (1998).

2.  The schedular criteria for an evaluation in excess of 
30 percent, effective February 1, 1998 have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5010-5055-5256-5261-5262 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for the veteran's right knee disability in a rating 
decision dated in May 1994, and assigned a 10 percent evaluation 
effective from December 1993.  Before the RO at that time were 
the veteran's service medical records that showed that the 
veteran underwent a medial meniscectomy of the right knee during 
service.  Also considered were results from a February 1994 VA 
examination that disclosed slight limitation of motion and 
degenerative joint disease, as confirmed by x-ray findings.  

In February 1994, the veteran underwent a VA examination for 
complaints of pain in the right knee.  Objective findings 
demonstrated that the veteran lacked eight degrees of extension 
and flexion was measured at 135 degrees.  Slight laxity of the 
medial ligament was noted.  Cruciate ligaments were intact.  
Considerable osteophyte changes were noted.  The diagnosis 
rendered was post-operative status medial meniscectomy of the 
right knee with progressive osteoarthritis and diminished 
extension.  Contemporaneous X-ray findings were consistent with 
degenerative joint disease.

Subsequently, the veteran submitted VA outpatient records for 
treatment extending from 1994 to 1995.  In June 1994, the veteran 
complained of chronic right knee pain and requested a brace.  An 
examination disclosed no effusion, heat or redness.  There was 
tenderness at the lateral and medial aspects of the knee.  The 
assessment rendered at that time was degenerative joint disease 
of the right knee.  

VA outpatient records dated in 1996 reveal complaints of 
increased pain.  An X-ray study conducted in January 1996 
revealed calcification at the right femorotibial joint consistent 
with chondrocalcinosis, which may be secondary to aging rather 
than metabolic disease.  Degenerative changes with spur formation 
and joint narrowing were also reported.  The veteran was seen in 
the orthopedic clinic in July 1996 and the examiner noted a prior 
right knee medial meniscectomy and complaints of increased pain.  
At that time, the veteran used a brace with some relief.  Range 
of motion on examination was 10 to 120 degrees, and there was 
evidence of varus deformity and slight crepitus.  There was 
slight laxity and tenderness over the medial lateral ligament.  
There was no joint line tenderness.  Degenerative joint disease 
of the right knee was diagnosed.

During the veteran's personal hearing in September 1996, the 
veteran testified that he was taking medication on a regular 
basis, but that he did not get total relief.  Transcript (T.) at 
1.  Also, the veteran used crutches that he obtained on his own 
and the VA gave him a cane.  (T.) at 1, 2.  The veteran stated 
that the cane was helpful on hard surfaces and particularly when 
he has to walk any distance.  (T.) at 2.  Also, the veteran 
stated that he used a stationary bike and that he used to be able 
to go five miles, but that now, after a half mile, he has to stop 
and take a rest.  (T.) at 2.  

The veteran further testified that he previously walked the mile 
and a half to his mailbox, and that he has not been able to do 
that for at least the past year.  (T.) at 2.  Also, he stated 
that he has some problems with stability of the knee; at times, 
he stated that it gives way and he nearly falls.  (T.) at 3.  He 
can walk in the house without the use of crutches, but stated 
that if he is on a hard surface, he has to use them.  (T.) at 3.  
The veteran stated that he has found that the cane helps him in 
the house.  (T.) at 3.  Also, he stated that when he last was 
treated at the orthopedic clinic, he was told that nothing else 
could be done for him other than a knee replacement.  (T.) at 4.

VA hospital records for a total knee arthroplasty are of record 
for admission in December 1996.  A diagnosis of right total knee 
arthroplasty and degenerative joint disease was rendered.  The 
file also contains VA outpatient records for treatment in 1997 
related to the veteran's total knee arthroplasty.  In a clinical 
record dated in January 1997, the veteran noted that he had no 
pain with ambulation.  An examination revealed no effusion and a 
nontender right knee.  The range of motion at that time was 10 to 
95 degrees.  There was a slight flexion contracture.  The veteran 
reported in March 1997 that his right knee swelled after 
ambulation.  The knee was noted to be stable.  There was slight 
effusion.  Range of motion was from 5-100 degrees.  Later that 
month, the examiner reported a lack of 10 degrees on extension, 
some locking and mild effusion, not unexpected.  The veteran 
complained of occasional aches and pain in the right knee in May 
1997.  An examination disclosed that range of motion was from 15 
to 105 degrees.  There was no effusion, and the knee was stable.  
The assessment was status post right total knee arthroplasty, 
improving.  

Upon VA examination in April 1998, the examiner recited the 
veteran's history with respect to his right knee and noted the 
persistence of flexion contracture post-surgery.  Further, the 
examiner noted that with vigorous routine of physical therapy, 
the right knee flexion contracture had improved.  The examiner 
reported that the veteran ambulated with a very slow shuffling 
type gait pattern with most of his limp on the right side.  
Examination of the right knee demonstrated a well healed midline 
incision from the prior arthroplasty measuring 22 centimeters.  A 
nontender scar was noted.  

As to range of motion, the examiner reported impairment at 
15 degrees of flexion contracture with further flexion to 
90 degrees.  The joint showed trace effusion and there was mild 
tenderness in the back of the knee when walking.  The examiner 
noted that this increases as forced extension of the knee is 
attempted.  No synovitis was present.  The veteran was unable to 
extend the knee more than 15 degrees of contracture.  The 
examiner rendered a diagnosis of post-operative right total knee 
arthroplasty with residual pain due to flexion contracture of 
15 degrees.  There has been a progression of antalgic gait 
pattern on the right side with increased dependence on the left 
for stability. 

An April 1999 VA examination is also of record in which the 
examiner noted the veteran's right knee surgical and treatment 
history.  The veteran reported some problems with the functioning 
of the right knee.  It was noted that the veteran was in a 
wheelchair.  Objective findings on examination included a well-
healed slightly median parapatellar incision, which measured 22 
centimeters.  Range of motion was noted as a loss of 15 degrees 
on extension with further flexion to 90 degrees (loss of 
45 degrees on flexion).  Also noted was evidence of trace 
effusion.  No instability was present.  The veteran had an 
antalgic limb length discrepancy gait, which was exacerbated 
because of the varus deformity and pain on the left side.  

The diagnosis rendered was post-traumatic arthritis of the right 
knee with total knee arthroplasty and residual flexion 
contracture of 15 degrees with further loss of flexion of 
35 degrees.  The examiner stated that there had been no 
significant change in the complaints of pain since the April 1998 
VA examination.  He had a significant loss of normal range of 
motion, but this was not that unusual considering the fairly 
stormy postoperative course.  It was clear that the pain the 
veteran experiences in his right knee is secondary to the flexion 
contracture and inability to fully extend the knee.  The examiner 
added that the functional limitations which resulted from the 
flexion contracture were of the nature of inability to stand for 
prolonged periods of time and inability to ambulate with facility 
due to his flexion contracture.  The veteran reported that his 
right knee had improved since surgery, but that it was not 
normal.  The examiner indicated that this was not unusual after a 
total knee arthroplasty.  

As relates to weakened movement, excess fatigability, and 
incoordination, the examiner stated that these factors have 
little bearing on the veteran's right knee problems.  The 
examiner noted that the veteran's problem with his right knee 
basically is the flexion contracture that resulted from the total 
knee arthroplasty.  This was noted to be a postoperative result, 
and occurred in approximately 35 to 40 percent of patients who 
had this type of surgery.  It was not necessarily associated with 
weakened movement, excess fatigability and incoordination.  The 
examiner further described the veteran's level of pain as 
moderate and there was no evidence of excess fatigability or 
incoordination, and weakened movement was not a normal feature 
that was assessable following a total knee arthroplasty.  The 
veteran had a painful arc of motion from about the 15 degree 
flexion contracture until about 45 degrees is reached and then 
experiences pain at the maximum of flexion, which is about 
90 degrees.  The examiner reported that his secondary difficulty 
is with loss of further flexion and this interferes mainly with 
his ability to go from a sitting position into a standing 
position.  He opined that there had been no significant change in 
the veteran's functional abilities since the last examination.

Analysis

The Board notes that this veteran has indicated increased 
disability; thus, his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The current issues before the Board are 
whether the veteran is entitled to an evaluation in excess of 
10 percent prior to December 15, 1996 for his right status post 
medial meniscectomy, and whether he is entitled to an evaluation 
in excess of 30 percent subsequent to January 31, 1998 for his 
right total knee arthroplasty. 

The Board notes that disability evaluations are determined, as 
far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Each disability must be viewed in 
relation to its history with an emphasis placed on the limitation 
of activity imposed by that disability.  38 C.F.R. § 4.1.  The 
degrees of disability contemplated in the rating process are 
considered adequate to compensate for loss of working time due to 
exacerbation or illnesses relative to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  

The veteran's right knee disability currently is rated under 
Diagnostic Code 5010-5055 that pertains to arthritis 
substantiated by X-ray findings and knee replacement.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5055.  When the RO initially 
granted service connection in May 1994 for degenerative joint 
disease status post medial meniscectomy of the right knee, it 
rated the veteran's right knee disability under 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  At that time, the veteran had not 
undergone his total knee arthroplasty; thus, Diagnostic Code 5055 
was not applicable.  After the above-noted surgical procedure for 
total knee arthroplasty in December 1996, the RO considered the 
provisions of Diagnostic Code 5055.  Id. 

Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  That diagnostic code provides that the disability 
shall be rated as degenerative arthritis and directs that such 
arthritis is rated on the basis of limitation of motion under the 
pertinent diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998). 

Prior to the veteran's total knee arthroplasty in December 1996, 
objective findings of record do not support an evaluation in 
excess of 10 percent under Diagnostic Code 5010.  Id.   The Board 
notes that when he was seen in July 1996, the veteran had 
complaints of only occasional right knee pain.  The Board 
concedes that there was slight laxity and slight crepitus.  While 
there was some limitation of motion of the right knee, it was not 
of sufficient severity as to warrant a rating in excess of 10 
percent.  

The Board has also determined that other diagnostic codes do not 
provide for a rating in excess of 10 percent for the veteran's 
right knee disability prior to December 15, 1996.  For example, 
under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 30 
percent is assigned for severe impairment.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  Nonetheless, there is no evidence of 
instability to the extent of moderate impairment.  Id.  As noted 
above, the outpatient records for July 1996 revealed evidence of 
slight crepitus and degenerative joint disease.  Also, the record 
supports that the veteran was using a brace during that period of 
time.  However, there is no clinical data to substantiate more 
than slight instability; thus, the veteran's right knee was no 
more than 10 percent disabling under Diagnostic Code 5257 prior 
to December 15, 1996.  

A 20 percent rating may be assigned when flexion of the leg is 
limited to 30 degrees.  When flexion is limited to 45 degrees, a 
10 percent is assignable.  Diagnostic Code 5260.

Under Diagnostic Code 5261, where there is evidence of extension 
limited to 10 degrees, a 10 percent evaluation is assigned.  
Also, upon a showing of extension limited to 15 degrees, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The Board further has determined that with respect to limitation 
of motion of the right knee for the period prior to December 15, 
1996, the evidence of record does not support impairment so as to 
warrant a 20 percent evaluation.  In this regard, the Board notes 
that when the veteran was seen in a VA outpatient clinic in July 
1996, the range of motion was from 10 degrees to 120 degrees.  
Thus, in light of the rating criteria associated with limitation 
of motion, the veteran's right knee was not limited so as to 
warrant a higher rating.  Clearly, the disability of the right 
knee was not more than slight under any of the diagnostic codes 
on which the veteran's right knee disability could be evaluated.  

On December 16, 1996, the veteran underwent a total knee 
arthroplasty.  Total knee replacement is evaluated under 
38 C.F.R. Part 4, § 4.71(a), Diagnostic Code 5055, which provides 
that intermediate degrees of residual weakness, pain, or 
limitation of motion related to residuals of a total knee 
replacement are to be rated by analogy to codes 5256, ankylosis 
of the knee; 5261, limitation of extension; and 5262, impairment 
of the tibia and fibula, with a minimum 30 percent rating 
assigned under Diagnostic Code 5055.  The next higher evaluation 
under Diagnostic Code 5055, a 60 percent rating, requires 
evidence of chronic residuals consisting of severe painful motion 
or weakness in the affected extremity.  A total evaluation of 100 
percent is given for the period of one year following prosthetic 
replacement of the knee joint.  38 C.F.R. Part 4, § 4.71(a), 
Diagnostic Code 5055 (1998).  As noted above, the veteran was 
awarded a 100 percent evaluation pursuant to 38 C.F.R. § 4.30 
from December 15, 1996, through January 31, 1997, and a 100 
percent rating under Diagnostic Code 5055 for the period from 
February 1, 1997, through January 31, 1998.  Thereafter, a 30 
percent evaluation was assigned.  

However, the Board has considered each of the analogous 
diagnostic codes referenced above relevant to the criteria for a 
total knee arthroplasty and has determined that under none of 
these diagnostic codes does the veteran's right knee disability 
warrant a rating in excess of the current 30 percent subsequent 
to January 31, 1998.  

Again, ankylosis is not shown or contended; thus, Diagnostic Code 
5256 is not applicable in this veteran's case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).  Under Diagnostic Code 
5261, pursuant to the above-stated rating criteria, and primarily 
in light of the results from the recent VA examinations, see 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), limitation of 
motion of the veteran's right knee does not rise to the level 
required for the next higher rating.  Moreover, in addition to 
the 1999 examination results, the record supports that in a 
January 1997 clinical entry, the examiner reported limitation of 
motion from 10 degrees to 90 degrees.  

Further, in a March 1997 outpatient report, the examiner noted a 
range of motion of 5 degrees to 100 degrees.  Additionally, 
during the 1999 VA examination, the examiner noted a range of 
motion in terms of a loss of 15 degrees on extension with further 
flexion to 90 degrees (loss of 45 degrees on flexion).  As stated 
above, to warrant the next higher rating under this particular 
diagnostic code, the evidence must support extension limited to 
30 degrees.  Id.  Thus, clinical findings that substantiate 
extension limited to 15 degrees do not correlate with the 
relevant rating criteria.  Id.  Therefore, in this respect, the 
veteran's right knee disability does not warrant an evaluation in 
excess of 30 percent.  Id.

Moreover, the evidence of record does not support a higher 
evaluation than the current 30 percent under Diagnostic Code 
5262.  Diagnostic Code 5262 pertains to impairment to the tibia 
or fibula and requires evidence of nonunion of the tibia and 
fibula, with loose motion and the need for a brace for a 40 
percent rating.  With malunion of the tibia and fibula, with 
marked knee or ankle disability, a 30 percent evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  
Significantly, during the 1999 VA examination, the examiner noted 
that there was no evidence of instability in the veteran's right 
knee.  

The Board does acknowledge that during his 1996 personal hearing, 
the veteran maintained that at times, he uses crutches and a cane 
to support him when walking.  Further, as indicated in the May 
1997 record, it appears that the veteran uses a brace at least on 
occasion.  Nonetheless, the use of a brace alone under Diagnostic 
Code 5262 is not enough to warrant a rating in excess of 
30 percent.  Id.  Specifically, the rating criteria require 
evidence of nonunion with loose motion that requires the use of a 
brace.  As stated above, there is no clinical evidence of 
nonunion.  Thus, in light of these clinical findings, Diagnostic 
Code 5262 does not apply to this veteran's right knee disability.  
Id.

Therefore, the Board has determined that the diagnostic codes 
related to impairment of the knee and limitation of motion do not 
provide an avenue for a rating higher than the current 30 percent 
for this veteran's right total knee arthroplasty with residual 
pain.  Furthermore, under the current rating criteria, that is 
Diagnostic Code 5055 related to knee replacements, the next 
higher evaluation of 60 percent also is not warranted in this 
case.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  There is no 
evidence associated with this veteran's claims folder to 
substantiate severe painful motion or weakness.  Id.

In fact, during the 1999 examination, the examiner stated that as 
relates to weakened movement, excess fatigability, and 
incoordination, such factors have little bearing on the veteran's 
right knee disability, in that these traits are not normal 
features of the veteran's sort of knee disability.  Essentially, 
the examiner rendered an opinion that the veteran's right knee 
problem stems primarily from flexion contracture that resulted 
from the total knee arthroplasty.  In addition, the examiner 
stated that there was no evidence of excess fatigability or 
incoordination, and that weakened movement was not a normal 
feature that could be assessed following a total knee 
arthroplasty.  

Furthermore, although the examiner indicated a painful arc of 
motion, such pain was rated as moderate.  Thus, in this respect, 
the veteran has failed to submit evidence of such severe 
impairment so as to warrant the next higher rating of 60 percent 
under Diagnostic Code 5055.  Id.  Thus, in view of the 
aforementioned, and in determining functional impairment, the 
Board has carefully considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45.  In this vein, the Board has reviewed the 
entire clinical evidence of record and concludes that the 
veteran's symptomatology referable to his right knee are 
adequately encompassed within the 30 percent evaluation under 
Diagnostic Code 5010-5055.  38 C.F.R. 4.71a, Diagnostic Code 
5055.  As stated earlier, while there are complaints of pain, the 
clinical record does not show excess fatigability or weakness 
that would suggest that the pain results in functional impairment 
so as to warrant a higher rating.  See DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The Board does give credence to the veteran's 
assertions that he experiences pain and instability in the right 
knee; however, there is no data of record to substantiate 
severity such that it results in impairment that rises to the 
level of an evaluation in excess of 30 percent. 

The Board has considered the veteran's record in its entirety and 
all potential applicable law and regulations pertinent to this 
veteran's allegations and raised issues.  Schafrath v. Derwinski, 
1 Vet. App. 589.  In light of the discussion above, and pursuant 
to VA law that requires that all doubt as to any matter be 
resolved in favor of the veteran, the Board concludes that an 
evaluation in excess of 10 percent prior to December 15, 1996 is 
not warranted in this veteran's case.  Similarly, the weight of 
the evidence is against the claim for a rating in excess of 30 
percent, subsequent to January 31, 1998.

ORDER

Entitlement to an evaluation in excess of 10 percent for status 
post medial meniscectomy with right knee degenerative joint 
disease prior to December 15, 1996 is denied.

Entitlement to an evaluation in excess of 30 percent from 
February 1, 1998 is denied. 



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

